 Case 20-10707-pmm             Doc 17    Filed 03/18/20 Entered 03/18/20 16:25:04         Desc Main
                                        Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Scott Raber and Christine Raber            CHAPTER 13
        Debtors
______________________________                    BANKRUPTCY CASE NUMBER
JPMorgan Chase Bank, National Association,        20-10707/AMC
        Movant,
v.

Scott Raber and Christine Raber,
  Respondents/Debtors,
and
Scott Waterman, Trustee,
  Additional Respondent.

      OBJECTION OF JPMORGAN CHASE BANK, NATIONAL ASSOCIATION TO
      CONFIRMATION OF DEBTORS' CHAPTER 13 PLAN OF REORGANIZATION

         JPMorgan Chase Bank, National Association, by and through its counsel, Shapiro &

  DeNardo, LLC, hereby objects to the confirmation of Debtors' Chapter 13 Plan, and in support

  thereof, avers as follows:

         1.      On or about February 3, 2020, Debtors filed a voluntary petition for relief under

  Chapter 13 of the United States Bankruptcy Code.

         2.      Movant holds an allowed claim, secured only by Debtors' principal residence

  located at 7331 PA Route 873, Slatington, PA 18080.

         3.      Movant is in the process of filing its Proof of Claim citing arrears in the amount

  of $640.98, and a total claim in the amount of $124,516.52.

         4.      Debtors' proposed plan calls for the payment to Movant of arrearages in the

  amount of $0.00 to be paid to the Trustee through the Plan.

         5.      The Plan is insufficiently funded to pay Movant its proposed arrearage claim or

  proposed total debt claim in full.

         6.      The Plan fails to comply with 11 U.S.C. § 1322.
Case 20-10707-pmm        Doc 17     Filed 03/18/20 Entered 03/18/20 16:25:04          Desc Main
                                   Document      Page 2 of 2



       7.      The Plan fails to comply with 11 U.S.C. § 1325.

       8.      The Court must deny confirmation of Debtors' Chapter 13 Plan.

       WHEREFORE, JPMorgan Chase Bank, National Association respectfully requests that

confirmation of the Debtors' Plan be denied, that Debtors' bankruptcy petition be dismissed with

prejudice; and for such other relief as this Court deems appropriate.


                                                     Respectfully submitted,



Dated: March 18, 2020                                BY: /s/ Michael J. Clark
                                                     Michael J. Clark, Esquire
                                                     Shapiro & DeNardo, LLC
                                                     3600 Horizon Drive, Suite 150
                                                     King of Prussia, PA 19406
                                                     (610) 278-6800/ fax (847) 954-4809
S&D File #:20-064996                                 PA BAR ID #202929
                                                     mjclark@logs.com
                                                     pabk@logs.com
